 

IN THE UNITED STATES DISTRICT COURT FE L .

FOR THE DISTRICT oF MoNTANA ~ »JAN 1 8 mg
BILLINGS DIVISION Clerk. U S District Court
D|strict Of Montana
Bil|tngs
UNITED STATES OF AMERICA,
CR 14-100-BLG-SPW

Plaintiff,
vs. ORDER
SCHUYLER STEWART ZWAR,

Defendant.

 

 

The Bureau of Prisons has designated FMC Devens as the facility where
Defendant Schuyler Stewart Zwar Will undergo an evaluation to determine his
competency to proceed in this matter.

Accordingly, IT IS ORDERED:

l. Schuyler Stewart Zwar is remanded to the custody of the United States
Marshals Service for immediate transport to this facility.

2. The United States Marshals Service shall take no more than ten (10)
days each Way to transport Schuyler Stewart Zwar from the District of Montana to
the designated federal facility and to return Schuyler Stewart Zwar from the
designated federal facility back to the District of Montana. See 18 U.S.C. §

3161(h)(1)(F).

3. Schuyler Stewart Zwar shall be committed to the facility and subjected
to a psychiatric or psychological examination to be conducted in accordance With
18 U.S.C. §§ 424l(b) and 4247(b) and (c). The evaluation shall be completed
Within thirty (30) days of Schuyler Stewart ZWar’s arrival at the facility. 18 U.S.C.
§ 4247(b).

4. The report shall be filed With the Court, With copies to counsel for the
Defendant and the Government.

5. All time from the date of this Order until the date of the Court’s
determination as to Schuyler Stewart ZWar’s competency is excludable under the
Speedy Trial Act. 18 U.S.C. § 3 l6l(h)(l)(A) and (F).

6. The Clerl< of Court is directed to immediately notify the parties and the
United States Marshals Service of the entry of this order.

\/A_,
DATED this 1 g day of January, 2019.

’sUsAN P. WATTERS
United States District Judge

